Exhibit 10AAu

 

AMENDMENT NUMBER 6 TO

TRANSFER AND ADMINISTRATION AGREEMENT

 

AMENDMENT NUMBER 6 TO TRANSFER AND ADMINISTRATION AGREEMENT (this “Amendment”),
dated as of August 29, 2003 among TECH DATA CORPORATION, a Florida corporation
(“Tech Data”), as collection agent (in such capacity, the “Collection Agent”),
TECH DATA FINANCE SPV, INC., a Delaware corporation headquartered in California,
as transferor (in such capacity, the “Transferor”), YC SUSI TRUST, a Delaware
statutory trust (“SUSI Issuer” (assignee of RECEIVABLES CAPITAL CORPORATION, a
Delaware corporation (“RCC”)), LA FAYETTE ASSET SECURITIZATION LLC, a Delaware
corporation (“La Fayette”) (assignee of ATLANTIC ASSET SECURITIZATION CORP., a
Delaware corporation, (“Atlantic”)), LIBERTY STREET FUNDING CORP., a Delaware
corporation, (“Liberty”), AMSTERDAM FUNDING CORPORATION, a Delaware corporation
(“AFC”), FALCON ASSET SECURITIZATION CORPORATION, a Delaware corporation,
(“Falcon” and collectively with RCC, Atlantic, Liberty, and AFC, the “Class
Conduits”), CREDIT LYONNAIS NEW YORK BRANCH, a branch duly licensed under the
laws of the State of New York of a banking corporation organized and existing
under the laws of the Republic of France (“Credit Lyonnais”), as an Atlantic
Bank Investor and as agent for Atlantic and the Atlantic Bank Investors (in such
capacity, the “Atlantic Agent”), THE BANK OF NOVA SCOTIA, a banking corporation
organized and existing under the laws of Canada, acting through its New York
Agency (“Scotia Bank”), as a Liberty Bank Investor and as agent for Liberty and
the Liberty Bank Investors (in such capacity, the “Liberty Agent”), ABN AMRO
BANK N.V., a banking corporation organized and existing under the laws of the
Netherlands and acting through its Chicago Branch (“ABN AMRO”), as an AFC Bank
Investor and as agent for AFC and the AFC Bank Investors (in such capacity, the
“AFC Agent”), BANK ONE, NA (having its main office in Chicago, Illinois), a
national banking association (“Bank One”), as a Falcon Bank Investor and as
agent for Falcon and the Falcon Bank Investors (in such capacity, the “Falcon
Agent”) and BANK OF AMERICA, NATIONAL ASSOCIATION, a national banking
association (“Bank of America”), as agent for RCC, Atlantic, Liberty, AFC,
Falcon, the RCC Bank Investors, the Atlantic Bank Investors, the Liberty Bank
Investors, the AFC Bank Investors and the Falcon Bank Investors (in such
capacity, the “Administrative Agent”), as an RCC Bank Investor, as agent for RCC
and the RCC Bank Investors (in such capacity, the “RCC Agent”) and Lead
Arranger, amending that certain Transfer and Administration Agreement dated as
of May 19, 2000, among the Transferor, the Collection Agent, the Class Conduits
(as defined thereunder) and the Bank Investors (the “Original Agreement” and
said agreement as amended, the “Agreement”).

 

WHEREAS, the Transferor desires to remove La Fayette as a Class Conduit, and
Credit Lyonnais as a Bank Investor and La Fayette Agent from the Agreement;

 

WHEREAS, the Transferor desires the Facility Limits, Loss and Dilution Reserves
and Maximum Net Investments in the Agreement to be adjusted;

 

WHEREAS, the Transferor desires to extend the Commitment Termination Date;



--------------------------------------------------------------------------------

WHEREAS, RCC has entered into an Assignment and Assumption Agreement with SUSI
Issuer;

 

WHEREAS, the Transferor desires to amend the financial covenants contained in
the Original Agreement;

 

WHEREAS, on the terms and conditions set forth herein, the parties hereto
consent to such amendments; and

 

WHEREAS, capitalized terms used herein shall have the meanings assigned to such
terms in the Original Agreement;

 

NOW, THEREFORE, in consideration of the premises and mutual covenants herein
contained, the parties hereto agree as follows:

 

SECTION 1. Amendment to Definitions.

 

(a) The definition of “Bank Investor” is hereby deleted and replaced with the
following (solely for convenience changed language is italicized):

 

““Bank Investor” means (i) with respect to the Class of which RCC is a member,
the RCC Bank Investors, (ii) with respect to the Class of which Liberty is a
member, the Liberty Bank Investors, (iii) with respect to the Class of which AFC
is a member, the AFC Bank Investors, (iv) with respect to the Class of which
Falcon is a member, the Falcon Bank Investors, and (v) with respect to any other
Class, the financial institutions specified as such in any supplement hereto and
their respective successors and permitted assigns.”

 

(b) The definition of “Class” is hereby deleted and replaced with the following
(solely for convenience changed language is italicized):

 

““Class” means each of the following groups of Class Investors: (i) RCC and the
RCC Bank Investors, (ii) Liberty and the Liberty Bank Investors, (iii) AFC and
the AFC Bank Investors, (iv) Falcon and the Falcon Bank Investors, or (v) any
other Class consisting of a multi-seller commercial paper conduit, its related
Bank Investors and its respective assigns and participants, as added from time
to time with the consent of the Administrative Agent and the Transferor as set
forth in Section 11.2(b).”

 

(c) The definition of “Class Agent” is hereby deleted and replaced with the
following (solely for convenience changed language is italicized):

 

““Class Agent” means (i) with respect to the Class of which RCC is a member, the
RCC Agent, (ii) with respect to the Class of which Liberty is a member, the



--------------------------------------------------------------------------------

Liberty Agent, (iii) with respect to the Class of which AFC is a member, the AFC
Agent, (iv) with respect to the Class of which Falcon is a member, the Falcon
Agent, and (v) with respect to any other Class, the financial institution or
other Person specified as such in any amendment or supplement hereto for such
Class.”

 

(d) The definition of “Class Investors” is hereby deleted and replaced with the
following (solely for convenience changed language is italicized):

 

““Class Investors” means (i) with respect to the Class of which RCC is a member,
RCC and the RCC Bank Investors, (ii) with respect to the Class of which Liberty
is a member, Liberty and the Liberty Bank Investors, (iii) with respect to the
Class of which AFC is a member, AFC and the AFC Bank Investors, (iv) with
respect to the Class of which Falcon is a member, Falcon and the Falcon Bank
Investors, and (v) with respect to any other Class, the related Class Conduit
and the related Bank Investors.”

 

(e) The definition of “Commercial Paper” is hereby deleted and replaced with the
following (solely for convenience changed language is italicized):

 

““Commercial Paper” means the promissory notes issued by one or all, as
applicable, of the Class Conduits (or by such Class Conduit’s related commercial
paper issuer if the Class Conduit does not itself issue commercial paper) in the
commercial paper market.”

 

(f) The definition of “Commitment Termination Date” is hereby deleted and
replaced with the following (solely for convenience changed language is
italicized):

 

““Commitment Termination Date” means, with respect to each Class, August 27,
2004, or such later date to which such Commitment Termination Date may be
extended by Transferor, the related Class Agent and the related Bank Investors
not later than 60 days prior to the then current Commitment Termination Date for
such Class.”

 

(g) The definition of “Conduit Assignee” is hereby deleted and replaced with the
following (solely for convenience changed language is italicized):

 

““Conduit Assignee” means, with respect to a Conduit Investor, any commercial
paper conduit that finances its activities directly or indirectly through asset
backed commercial paper and is administered by the Class Agent with respect to
such Conduit Investor or any of its Affiliates and designated by such Class
Agent from time to time to accept an assignment from such Conduit Investor of
all or a portion of the Net Investment held by such Conduit Investor.”



--------------------------------------------------------------------------------

(h) The definition of “Corporate Services Provider” is hereby deleted and
replaced with the following (solely for convenience changed language is
italicized):

 

““Corporate Services Provider” means, (i) with respect to RCC, Amacar
Investments LLC, (ii) with respect to Liberty, Global Securitization Services,
LLC and (iii) with respect to AFC, Global Securitization Services, LLC.”

 

(i) The definition of “CP Rate” is hereby deleted and replaced with the
following:

 

““CP Rate” for each Class Conduit listed below, shall have the meaning specified
in the Annex set forth below for such Class Conduit:

 

Class Conduit

--------------------------------------------------------------------------------

 

Annex

--------------------------------------------------------------------------------

RCC

 

Annex 1

Falcon

 

Annex 2

AFC

 

Annex 3

Liberty

 

Annex 4 ”

 

(j) The definition of “Credit Support Agreement” is hereby deleted and replaced
with the following (solely for convenience changed language is italicized):

 

““Credit Support Agreement” means with respect to each Class Conduit, any
agreement between such Class Conduit (or any related commercial paper issuer
that finances the Class Conduit) and a Credit Support Provider evidencing the
obligation of such Credit Support Provider to provide credit support to such
Class Conduit (or such related issuer) in connection with the issuance by such
Class Conduit (or such related issuer) of its Commercial Paper.”

 

(k) The definition of “Credit Support Provider” is hereby deleted and replaced
with the following (solely for convenience changed language is italicized):

 

““Credit Support Provider” means, with respect to each Class, the Person or
Persons who provides credit support to the related Class Conduit (or any related
commercial paper issuer that finances the Class Conduit), in connection with the
issuance by such Class Conduit (or such related issuer) of Commercial Paper.”



--------------------------------------------------------------------------------

(l) The definition of “Facility Limit” is hereby deleted and replaced with the
following (solely for convenience changed language is italicized):

 

““Facility Limit” means (i) with respect to the Class of which RCC is a member,
$117,300,000; provided that such amount may not at any time exceed the aggregate
Commitments with respect to the RCC Bank Investors, (ii) with respect to the
Class of which Liberty is a member, $96,900,000; provided that such amount may
not at any time exceed the aggregate Commitments with respect to the Liberty
Bank Investors, in each case, at any time in effect, (iii) with respect to the
Class of which AFC is a member, $96,900,000; provided that such amount may not
at any time exceed the aggregate Commitments with respect to the AFC Bank
Investors, in each case, at any time in effect, (iv) with respect to the Class
of which Falcon is a member, $96,900,000; provided that such amount may not at
any time exceed the aggregate Commitments with respect to the Falcon Bank
Investors, in each case, at any time in effect, and (v) with respect to any
other Class, the amount specified as such in any supplement hereto for such
Class; provided that, with respect to any other Class, the Facility Limit for
such Class shall not at any time exceed the aggregate Commitments for the Bank
Investors in such Class.”

 

(m) The definition of “Interest Component” is hereby deleted and replaced with
the following (solely for convenience changed language is italicized):

 

““Interest Component” shall mean, (A) with respect to any Class Conduit (or any
related commercial paper issuer that finances the Class Conduit) not utilizing
“pool” funding (i) with respect to any Commercial Paper issued on an
interest-bearing basis, the interest payable on such Commercial Paper at its
maturity (including any dealer commissions) and (ii) with respect to any
Commercial Paper issued on a discount basis, the portion of the face amount of
such Commercial Paper representing the discount incurred in respect thereof
(including any dealer commissions) and (B) with respect to any Class Conduit (or
any related commercial paper issuer that finances the Class Conduit) utilizing
“pool funding,” the aggregate Discount accrued and to accrue through the end of
the current Tranche Period for the portion of Net Investment accruing Discount
calculated by reference to the CP Rate at such time (determined for such purpose
using the CP Rate most recently determined by the applicable Class Agent,
multiplied by the Fluctuation Factor).”

 

(n) The definition of “Liquidity Provider” is hereby deleted and replaced with
the following (solely for convenience changed language is italicized):

 

““Liquidity Provider” means, with respect to each Class Conduit (or its related
commercial paper issuer if the Class Conduit does not itself issue commercial
paper), the Person or Persons who will provide liquidity support to such Class
Conduit (or such related commercial paper issuer), in connection with the
issuance by such Class Conduit (or such related commercial paper issuer) of its
Commercial Paper.”



--------------------------------------------------------------------------------

(o) The definition of “Liquidity Provider Agreement” is hereby deleted and
replaced with the following (solely for convenience changed language is
italicized):

 

““Liquidity Provider Agreement” means the agreement between each Class Conduit
(or, if the Class Conduit does not itself issue commercial paper, either such
Class Conduit or its related commercial paper issuer) and the related Liquidity
Provider(s) evidencing the obligation of such Liquidity Provider(s) to provide
liquidity support to such Class Conduit (or its related commercial paper issuer)
in connection with the issuance by such Class Conduit (or such related
commercial paper issuer) of its Commercial Paper.”

 

(p) The definition of “Loss and Dilution Reserve” is hereby deleted and replaced
with the following (solely for convenience changed language is italicized):

 

““Loss and Dilution Reserve” means, with respect to each Class, at any time, an
amount equal to the product of (i) the Loss and Dilution Reserve Percentage and
(ii) the Net Investment for such Class at such time. Notwithstanding the
foregoing, (i) with respect to the Class of which RCC is a member, the portion
of the Loss and Dilution Reserve attributable to losses shall at all times be at
least equal to $9,200,000, (ii) with respect to the Class of which Liberty is a
member, the portion of the Loss and Dilution Reserve attributable to losses
shall at all times be at least equal to $7,600,000, (iii) with respect to the
Class of which AFC is a member, the portion of the Loss and Dilution Reserve
attributable to losses shall at all times be at least equal to $7,600,000, (iv)
with respect to the Class of which Falcon is a member, the portion of the Loss
and Dilution Reserve attributable to losses shall at all times be at least equal
to $7,600,000, and (v) with respect to any other Class, the portion of the Loss
and Dilution Reserve shall at all times be at least equal to an amount agreed
upon by the Transferor, the Administrative Agent and the Class Agent for such
additional class at the time it becomes a party hereto.”

 

(q) The definition of “Maximum Net Investment” is hereby deleted and replaced
with the following (solely for convenience changed language is italicized):

 

““Maximum Net Investment” means (i) with respect to the Class of which RCC is a
member, $115,000,000, (ii) with respect to the Class of which Liberty is a
member, $95,000,000, (iii) with respect to the Class of which AFC is a member,
$95,000,000, (iv) with respect to the Class of which Falcon is a member,
$95,000,000, and (v) with respect to any other Class, the amount set forth
pursuant to Section 11.2(b).”



--------------------------------------------------------------------------------

(r) The definition of “Pro Rata Share” is hereby deleted and replaced with the
following (solely for convenience changed language is italicized):

 

““Pro Rata Share” means, (A) for an RCC Bank Investor, the Commitment of such
RCC Bank Investor divided by the sum of the Commitments of all the RCC Bank
Investors, (B) for a Liberty Bank Investor, the Commitment of such Liberty Bank
Investor divided by the sum of the Commitments of all Liberty Bank Investors,
(C) for an AFC Bank Investor, the Commitment of such AFC Bank Investor divided
by the sum of the Commitments of all AFC Bank Investors, (D) for a Falcon Bank
Investor, the Commitment of such Falcon Bank Investor divided by the sum of the
Commitments of all Falcon Bank Investors, and (E) with respect to any other
Class, for each Bank Investor of such Class, the Commitment of such Bank
Investor divided by the sum of the Commitments of all Bank Investors of such
Class.”

 

(s) The definition of “Related Commercial Paper” is hereby deleted and replaced
with the following (solely for convenience changed language is italicized):

 

““Related Commercial Paper” shall mean, with respect to Commercial Paper issued
by the Class Conduits (or their related commercial paper issuer(s) if the Class
Conduits do not themselves issue commercial paper) the proceeds of which were
used to acquire, or refinance the acquisition of, an interest in Receivables
with respect to the Transferor.”

 

(t) The following definitions shall be deleted from Section 1.1 in the
appropriate alphabetical order:

 

(1) “Atlantic” means Atlantic Asset Securitization Corp., and its successors and
assigns.

 

(2) “Atlantic Agent” means Credit Lyonnais, in its capacity as agent for
Atlantic and the Atlantic Bank Investors, and any successor thereto appointed
pursuant to Article IX.

 

(3) “Atlantic Bank Investors” means Credit Lyonnais and BNP, their respective
successors and assigns who are or become parties to this Agreement as such
pursuant to an Assignment and Assumption Agreement.

 

(4) “Credit Lyonnais” means Credit Lyonnais New York Branch, a branch duly
licensed under the laws of the State of New York of a banking corporation
organized and existing under the laws of France, and its successors and assigns.

 

SECTION 2. Amendment to Section 2.2(a). Section 2.2(a) is hereby deleted and
replaced with the following (solely for convenience changed language is
italicized):

 

“(a) Incremental Transfers. With respect to each Class, upon the terms and
subject to the conditions herein set forth and provided that a Termination Event
or a Potential Termination Event or the Termination Date for such Class shall
not have



--------------------------------------------------------------------------------

occurred and be continuing, the Transferor may, at its option, convey, transfer
and assign to the Administrative Agent on behalf of the applicable Class
Investors for such Class and the Administrative Agent, on behalf of the Class
Conduit for such Class may, at the option of such Class Conduit, or the
Administrative Agent on behalf of the Bank Investors for such Class provided
that such Bank Investors shall have previously accepted the assignment by the
related Class Conduit of all of such Class Conduit’s interest in the Affected
Assets, shall, if so requested by the Transferor, accept such conveyance,
transfer and assignment from the Transferor, without recourse except as provided
herein, undivided percentage ownership interests in the Receivables, together
with Related Security, Collections and Proceeds with respect thereto (each, an
“Incremental Transfer”); provided that after giving effect to the payment to the
Transferor of the Transfer Price therefor (i) the Net Investment for such Class
shall not exceed the Maximum Net Investment for such Class, (ii) the sum of the
Net Investment for such Class plus, in the case where the Class Conduit for such
Class holds a portion of the Transferred Interest, the Interest Component of all
outstanding Related Commercial Paper issued by such Class Conduit (or its
related commercial paper issuer if the Class Conduit does not itself issue
commercial paper) shall not exceed the Facility Limit for such Class and (iii)
the Aggregate Percentage Factor shall not exceed the Maximum Percentage Factor;
and, provided, that the representations and warranties set forth in Section 3.1
shall be true and correct both immediately before and immediately after giving
effect to any such Transfer. All Incremental Transfers shall be made on a pro
rata basis to each Class (based upon the relation of the Maximum Net Investment
for such Class to the Aggregate Maximum Net Investment).

 

The Transferor shall, by notice to the Administrative Agent given by telecopy,
offer to convey, transfer and assign to the Administrative Agent, on behalf of
any of the applicable Class Investors, undivided percentage ownership interests
in the Receivables and the other Affected Assets relating thereto at least two
(2) Business Days prior to the proposed date of any Incremental Transfer. With
respect to each Class, each such notice shall specify (w) whether such request
is made to the Administrative Agent on behalf of the Class Conduit for such
Class or the related Bank Investors for such Class (it being understood and
agreed that once any of such Bank Investors acquire any interest in the
Transferred Interest hereunder, such Bank Investors shall be required to
purchase all of the portion of the Transferred Interest held by the related
Class Conduit in accordance with Section 10.7 and thereafter such Class Conduit
shall no longer accept any additional Incremental Transfers hereunder), (x) the
desired Transfer Price (which shall be at least $5,000,000 per Class or integral
multiples of $1,000,000 in excess thereof) or, to the extent that the then
available unused portion of the Aggregate Maximum Net Investment is less than
such amount, such lesser amount equal to such available portion of such
Aggregate Maximum Net Investment), (y) the desired date of such Incremental
Transfer and (z) the desired Tranche Period(s) and allocations of the Net
Investment for such Class of such Incremental Transfer thereto as required by
Section 2.3. The Administrative Agent will promptly notify each Class Agent and
each Class Conduit or related Bank Investors for such Class, as applicable, of
the Administrative Agent’s receipt of any request for an Incremental Transfer to
be made to such Person. To the extent that any such Incremental Transfer is
requested of a Class



--------------------------------------------------------------------------------

Conduit, such Class Conduit shall accept or reject such offer by notice given to
the Transferor and the Administrative Agent by telephone or telecopy by no later
than the close of its business on the Business Day following its receipt of any
such request. Each notice of proposed Transfer shall be irrevocable and binding
on the Transferor and the Transferor shall indemnify each Class Investor against
any loss or expense incurred by such Class Investor, either directly or through
a Liquidity Provider Agreement, as a result of any failure by the Transferor to
complete such Incremental Transfer including, without limitation, any loss
(including loss of anticipated profits) or expense incurred by such Class
Investor, either directly or pursuant to a Liquidity Provider Agreement by
reason of the liquidation or reemployment of funds acquired by such Class
Investor (or a related Liquidity Provider) (including, without limitation, funds
obtained by issuing commercial paper or promissory notes or obtaining deposits
as loans from third parties) to fund such Incremental Transfer.

 

On the date of the initial Incremental Transfer to the Class Investors, the
related Class Agent on behalf of such Class shall deliver written confirmation
to the Transferor of the Transfer Price, the Tranche Period(s) and the Tranche
Rate(s) relating to such Transfer and the Transferor shall deliver to the
Administrative Agent the Transfer Certificate in the form of Exhibit F hereto
(the “Transfer Certificate”). The Administrative Agent shall indicate the amount
of the initial Incremental Transfer together with the date thereof on the grid
attached to the Transfer Certificate. On the date of each subsequent Incremental
Transfer, the applicable Class Agent shall send written confirmation to the
Transferor of the Transfer Price, the Tranche Period(s), the Transfer Date and
the Tranche Rate(s) applicable to such Incremental Transfer. The Administrative
Agent shall indicate the amount of the Incremental Transfer together with the
date thereof as well as any decrease in each Net Investment, on the grid
attached to the Transfer Certificate. The Transfer Certificate shall evidence
the Incremental Transfers.

 

By no later than 11:00 a.m. (New York time) on any Transfer Date, each Class
Investor participating in the Incremental Transfer occurring on such date shall
remit its share (which, in the case of an Incremental Transfer to the Bank
Investors for any Class shall be equal to each such Bank Investor’s Pro Rata
Share) of the aggregate Transfer Price for such Transfer to the account of the
Administrative Agent specified therefor from time to time by the Administrative
Agent by notice to such Persons. The obligation of each Bank Investor of any
Class to remit its Pro Rata Share of any such Transfer Price shall be several
from that of each other Bank Investor of such Class and the failure of any such
Bank Investor to so make such amount available to the Administrative Agent shall
not relieve any other Bank Investor of such Class of its respective obligation
hereunder. Following each Incremental Transfer and the Administrative Agent’s
receipt of funds from the applicable Class Investors, as aforesaid, the
Administrative Agent shall remit to the Transferor’s account at the location
indicated in Section 11.3 hereof, in immediately available funds, an amount
equal to the Transfer Price for such Incremental Transfer. Unless the
Administrative Agent shall have received notice from a Class Investor that such
Person will not make its share of any Transfer Price relating to any Incremental
Transfer available on the applicable Transfer



--------------------------------------------------------------------------------

Date therefor, the Administrative Agent may (but shall have no obligation to)
make such Person’s share of any such Transfer Price available to the Transferor
in anticipation of the receipt by the Administrative Agent of such amount from
such Person. To the extent any Class Investor fails to remit any such amount to
the Administrative Agent after any such advance by the Administrative Agent on
such Transfer Date, such Class Investor, on the one hand, and the Transferor on
the other hand, shall be required to pay such amount, together with interest
thereon at a per annum rate equal to the Federal funds rate (as determined in
accordance with clause (ii) of the definition of “Base Rate”), in the case of
such Class Investor, or the Base Rate, in the case of the Transferor, to the
Administrative Agent upon its demand therefor (provided that no Class Conduit
shall have any obligation to pay such interest amounts except to the extent that
it shall have sufficient funds to pay the face amount of its Commercial Paper
(or the commercial paper of its related issuer if the Class Conduit does not
itself issue commercial paper) in full). Until such amount shall be repaid, such
amount shall be deemed to be Aggregate Net Investment paid by the Administrative
Agent and the Administrative Agent shall be deemed to be the owner of a
Transferred Interest hereunder. Upon the payment of such amount to the
Administrative Agent (x) by the Transferor, the amount of the Aggregate Net
Investment shall be reduced by such amount or (y) by such Class Investor, such
payment shall constitute such Class Investor’s payment of its share of the
applicable Transfer Price for such Transfer.”

 

SECTION 3. Amendment to Section 2.4. Section 2.4 is hereby deleted and replaced
with the following (solely for convenience changed language is italicized):

 

“Discount, Fees and Other Costs and Expenses. The Transferor shall pay, as and
when due in accordance with this Agreement, all fees hereunder, all amounts
payable pursuant to Article VIII hereof, if any, and the Servicing Fees. With
respect to each Class, on the last day of each Tranche Period or, for any
Conduit (or its related commercial paper issuer if the Conduit does not itself
issue commercial paper) that utilizes “pool funding” on or prior to the fifth
Business Day of the calendar month following the applicable Tranche Period, the
Transferor shall pay to the Administrative Agent on behalf of the related Class
Conduit (or its related commercial paper issuer), and the Administrative Agent
shall pay such payment to such Class Conduit (or its related commercial paper
issuer), in the event any portion of the Transferred Interest is held by such
Class Conduit (or its related commercial paper issuer), an amount equal to the
Discount accrued on such Class Conduit’s (or its related commercial paper
issuer’s) Commercial Paper to the extent such Commercial Paper was issued in
order to fund such portion of the Transferred Interest in an amount in excess of
the Transfer Price of an Incremental Transfer, which excess amount shall not
exceed $5,000. The Transferor shall pay to the Administrative Agent on behalf of
the applicable Class Conduit (or its related commercial paper issuer) each day
on which Commercial Paper is issued by such Class Conduit (or its related
commercial paper issuer), the applicable Dealer Fee, and the Administrative
Agent shall pay such Dealer Fee to such Class Conduit; provided, however , that
at the election of a Class Conduit, Dealer Fees accrued over the course of any
calendar month in respect of Related Commercial Paper may be payable by the
Transferor on the last day of one or more Tranche Periods ending during the
succeeding



--------------------------------------------------------------------------------

calendar month. The applicable Discount shall accrue with respect to each
respective Tranche on each day occurring during the Tranche Period related
thereto. Nothing in this Agreement shall limit in any way the obligations of the
Transferor to pay the amounts set forth in this Section 2.4.”

 

SECTION 4. Amendment to Section 5.2(g). Section 5.2(g) of the Original Agreement
hereby deleted and replaced with the following (solely for convenience changed
language is italicized):

 

“(g) Change of Name, Etc. The Transferor will not change its name, identity or
structure or the location of its chief executive office, or its jurisdiction of
organization unless at least 10 days prior to the effective date of any such
change the Transferor delivers to the Administrative Agent (i) such documents,
instruments or agreements, executed by the Transferor, necessary to reflect such
change and to continue the perfection of the Administrative Agent’s ownership
interests or security interests in the Affected Assets and (ii) new or revised
Lock-Box Agreements executed by the Lock-Box Banks which reflect such change and
enable the Administrative Agent to continue to exercise its rights contained in
Section 2.8 hereof.”

 

SECTION 5. Amendment to Section 5.4(g). Section 5.4(g) of the Original Agreement
is hereby deleted and replaced with the following (solely for convenience
changed language is italicized):

 

“(g) Change of Name, Etc. Tech Data will not change its name, identity or
structure or location of its chief executive office, or its jurisdiction of
organization unless at least 10 days prior to the effective date of any such
change Tech Data delivers to the Transferor and the Administrative Agent (i)
such documents, instruments or agreements, executed by the Transferor, as are
necessary to reflect such change and to continue the perfection of the
Transferor’s ownership interest in the Receivables and (ii) new or revised
Lock-Box Agreements executed by the Lock-Box Banks which reflect such change and
enable the Administrative Agent on behalf of the Class Investors to continue to
exercise its rights contained in Section 2.8 hereof.”

 

SECTION 6. Amendment to Section 5.5. Section 5.5 of the Original Agreement is
hereby deleted and replaced with the following:

 

“Section 5.5 Financial Covenants of the Collection Agent.

 

  (a)  

Consolidated Tangible Net Worth. The Collection Agent shall not permit the
Consolidated Tangible Net Worth at any time to be less than the sum of (i)
$980,000,000, (ii) an amount equal to 75% of the Consolidated Net Income earned
in each full fiscal quarter ending after January 31, 2003 (with no deduction for
a net loss in any such fiscal quarter) and (iii) an amount equal to 100% of the
aggregate increases in Shareholders’ Equity of the Collection Agent and its
Subsidiaries after May



--------------------------------------------------------------------------------

 

2, 2003 by reason of the issuance and sale of capital stock or other equity
interest of the Collection Agent or any Subsidiary (other than issuances to the
Collection Agent or a wholly-owned Subsidiary), including upon any conversion of
debt securities of the Collection Agent into capital stock or other equity
interests.

 

  (b)   Consolidated Total Leverage Ratio. The Collection Agent shall not permit
the Consolidated Total Leverage Ratio at any time during any period of the
Collection Agent set forth below to be greater than the ratio set forth below
opposite such period:

 

Period

--------------------------------------------------------------------------------

 

Maximum Consolidated

Total Leverage Ratio

--------------------------------------------------------------------------------

The date hereof through January 31, 2004

  4.00 to 1.00

February 1, 2004 and Thereafter

  3.75 to 1.00

 

  (c)   Consolidated Senior Leverage Ratio. The Collection Agent shall not
permit the Consolidated Senior Leverage Ratio at any time to be greater than
3.25 to 1.00.

 

  (d)   Consolidated Interest Coverage Ratio. The Collection Agent shall not
permit the Consolidated Interest Coverage Ratio as of the end of any period of
four fiscal quarters of the Collection Agent to be less than 3.50 to 1.00.

 

  (e)   Definitions. Capitalized terms used in this Section 5.5 and not defined
herein shall have those meanings assigned to such terms in the Amended and
Restated Credit Agreement dated as of May 2, 2003 among Tech Data Corporation,
each lender from time to time party thereto, and Bank of America, N.A. (the
“Credit Agreement”). The Collection Agent agrees that it shall give 10 Business
Days prior written notice to the Administrative Agent of any amendment or
modification of any term or definition set out in the Credit Agreement which
affects the calculation of any financial covenant or financial ratio set out in
this Section 5.5. No such amendment or modification to the Credit Agreement
shall be effective for the purposes of this Section 5.5 unless the
Administrative Agent shall have obtained the consent thereto of each Class
Conduit (so long as such Class Conduit holds any portion of the Transferred
Interest), each Class Agent and the Majority Investors.



--------------------------------------------------------------------------------

  (f)   Interpretation. The following rules of interpretation shall apply to the
extent Collection Agent or any Subsidiary consummates any acquisition during the
term of this Agreement that is accounted for as a “purchase”:

 

  i.   As of the last day of each of the four fiscal quarters of Collection
Agent next following the date of such acquisition (including the fiscal quarter
that includes the date of such acquisition), Consolidated EBITDA shall include
the actual results of operations of the Person or assets so acquired, which
amounts shall be determined on a historical pro forma basis and which amounts
may include such adjustments as are permitted under Regulation S-X of the
Securities and Exchange Commission and reasonably satisfactory to Administrative
Agent; provided that in making the adjustments provided for in this paragraph
(a), Consolidated Interest Charges shall be adjusted as provided in paragraph
(b) below; and

 

  ii.   As of the last day of each of the four fiscal quarters of Collection
Agent next following the date of such acquisition (including the fiscal quarter
that includes the date of such acquisition), Consolidated Interest Charges shall
include the results of operations of the Person or assets so acquired, which
amounts shall be determined on a historical pro forma basis; provided, however,
in the case of the occurrence of an acquisition, there shall be added to
Consolidated Interest Charges for the first four consecutive fiscal quarters
ending after the date of such acquisition an amount which shall be determined by
multiplying that portion of the Cost of Acquisition that represents Indebtedness
(net of Indebtedness repaid in connection with such acquisitions) incurred to
fund such Cost of Acquisition, whether incurred, assumed or acquired, times the
interest rate applicable to such Indebtedness (adjusted for any discount) which
is in effect on the date of determination and then multiplying the result by a
fraction the numerator of which is 365 minus the actual number of days that have
elapsed from and after the date of such acquisition and the denominator of which
is 365.

 

  iii.   For the purpose of determining the amount of any increase in the
minimum Consolidated Tangible Net Worth requirement of Section 5.5, any increase
in Consolidated Tangible Net Worth from treatment of an acquisition on a
historical pro forma basis pursuant to paragraph (a) above shall be
disregarded.”

 

SECTION 7. Amendment to Section 7.1(k). Section 7.1(k) is hereby deleted



--------------------------------------------------------------------------------

and replaced with the following (solely for convenience changed language is
italicized):

 

“(k) any Liquidity Provider or any Credit Support Provider shall have given
notice that an event of default has occurred and is continuing under any of its
respective agreements with the applicable Class Conduit(s) (or their related
commercial paper issuer(s)); or”

 

SECTION 8. Amendment to Section 7.1(l). Section 7.1(l) is hereby deleted and
replaced with the following (solely for convenience changed language is
italicized):

 

“(l) the Commercial Paper issued by any of the Class Conduits (or their related
commercial paper issuer if the Class Conduit does not itself issue commercial
paper) shall not be rated at least “A-2” by Standard & Poor’s, at least “P-2” by
Moody’s and at least “D-1” by DCR, unless such downgrading is the result of the
Credit Support Provider being downgraded; or”

 

SECTION 9. Amendment to Section 7.1(n). Section 7.1(n) is hereby deleted and
replaced with the following (solely for convenience changed language is
italicized):

 

“(n) the Aggregate Percentage Factor equals or exceeds 100% for a period of one
full Business Day (provided that in such case the Termination Event caused
thereby shall be deemed to have occurred at the start of such one full Business
Day period) or the Aggregate Percentage Factor as reported on any Investor
Report shall equal or exceed 100% or for any Class, the sum of the Net
Investment for such Class plus, in the case where the related Class Conduit
holds a portion of the Transferred Interest, the Interest Component of all
outstanding Related Commercial Paper issued by such Class Conduit (or its
related commercial paper issuer if the Class Conduit does not itself issue
commercial paper) exceeds the Facility Limit for such Class; or”

 

SECTION 10. Amendment to Section 8.1. Section 8.1 of the Original Agreement is
hereby deleted and replaced with the following (solely for convenience changed
language is italicized):

 

“Indemnities by the Transferor. Without limiting any other rights which the
Administrative Agent or any of the Class Investors may have hereunder or under
applicable law, the Transferor hereby agrees to indemnify each Class Agent, each
Class Investor, the Administrative Agent, the Collateral Agent, any Liquidity
Provider, any Credit Support Provider and any related commercial paper issuer
that finances a Class Conduit and any successors and any permitted assigns and
their respective officers, directors and employees (collectively, “Indemnified
Parties”) from and against any and all damages, losses, claims, liabilities,
costs and expenses, including, without limitation, reasonable attorneys’ fees
(which such attorneys may be employees of any Liquidity Provider, any Credit
Support Provider, any Class Agent, the Administrative Agent or the Collateral
Agent, as applicable) and disbursements (all of the foregoing being collectively
referred to as “Indemnified Amounts”) awarded against or incurred by any of them
arising out of or as a result of this Agreement or the ownership, either
directly or



--------------------------------------------------------------------------------

indirectly, by the Administrative Agent or any Class Investor of the Transferred
Interest excluding, however, (i) Indemnified Amounts to the extent resulting
from gross negligence or willful misconduct on the part of such Indemnified
Party or (ii) recourse (except as otherwise specifically provided in this
Agreement) for uncollectible Receivables or (iii) claims arising from credit
losses. Without limiting the generality of the foregoing, the Transferor shall
indemnify each Indemnified Party for Indemnified Amounts relating to or
resulting from:

 

(i) reliance on any representation or warranty made by the Transferor (or any
officers of the Transferor) under or in connection with this Agreement, any
Investor Report or any other information or report delivered by the Transferor
pursuant hereto, which shall have been false or incorrect in any material
respect when made or deemed made;

 

(ii) the failure by the Transferor to comply with any applicable law, rule or
regulation with respect to any Receivable or the related Contract, or the
nonconformity of any Receivable or the related Contract with any such applicable
law, rule or regulation;

 

(iii) the failure to vest and maintain vested in the Administrative Agent on
behalf of the Class Investors an undivided percentage ownership or security
interest, to the extent of the Transferred Interest, in the Receivables included
in the Transferred Interest, free and clear of any Adverse Claim;

 

(iv) the failure to file, or any delay in filing, financing statements,
continuation statements, or other similar instruments or documents under the UCC
of any applicable jurisdiction or other applicable laws with respect to any of
the Affected Assets;

 

(v) any dispute, claim, offset or defense (other than discharge in bankruptcy)
of the Obligor to the payment of any Receivable included in the Transferred
Interest (including, without limitation, a defense based on such Receivable or
the related Contract not being legal, valid and binding obligation of such
Obligor enforceable against it in accordance with its terms), or any other claim
resulting from the sale of merchandise or services related to such Receivable or
the furnishing or failure to furnish such merchandise or services;

 

(vi) any failure of Tech Data, as Collection Agent or otherwise, to perform its
duties or obligations in accordance with the provisions of Article VI; or

 

(vii) any products liability claim or personal injury or property damage suit or
other similar or related claim or action of whatever sort arising out of or in
connection with merchandise or services which are the subject of any
Receivable;”



--------------------------------------------------------------------------------

provided, however, that if any Class Conduit enters into agreements for the
purchase of interests in receivables from one or more Other Transferors, such
Class Conduit shall allocate such Indemnified Amounts which are in connection
with a Liquidity Provider Agreement, a Credit Support Agreement or the credit
support furnished by a Credit Support Provider to the Transferor and each Other
Transferor.

 

SECTION 11. Amendment to Section 11.3. Section 11.3 of the Original Agreement is
hereby amended as follows:

 

(a) The following text is hereby deleted:

 

“ If to Atlantic:

 

Atlantic Asset Securitization Corp.

c/o Credit Lyonnais New York Branch

1301 Avenue of the Americas

New York, New York 10019

Attention: David Fink

Telephone: (212) 261-7816

Telecopy: (212) 459-3258

 

with a copy to:

 

Credit Lyonnais New York Branch

1301 Avenue of the Americas

New York, New York 10019

Attention: David Fink

Telephone: (212) 261-7816

Telecopy: (212) 459-3258

 

(b) The following text is hereby deleted:

 

“If to RCC:

 

Receivables Capital Corporation

c/o Merrill Lynch Money Markets, Inc.

World Financial Center – North Tower

250 Vesey Street – 11th Floor

New York, New York 10281-1311

Attn: Stewart Cutler – Managing Director



--------------------------------------------------------------------------------

Telephone: (212) 449-7468

Telecopy: (212) 449-8939

 

(with a copy to the Administrative Agent)”

 

(c) The following text is hereby inserted:

 

“If to YC SUSI Trust:

 

YC SUSI Trust

[c/o Global Securitization Services, Inc.

 

Attn:

Telephone:

Telecopy:]

 

(with a copy to the Administrative Agent)”

 

SECTION 12. Amendment to Section 11.7. Section 11.7 is hereby deleted and
replaced with the following (solely for convenience changed language is
italicized):

 

“Waiver of Confidentiality. The Transferor and Tech Data hereby consent to the
disclosure of any non-public information with respect to it received by the
Administrative Agent, any Class Investor or any Class Agent to any of the
Administrative Agent, any Class Agent, any Class Investor, any nationally
recognized rating agency rating any Class Conduit’s Commercial Paper, the
Administrative Agent, the Collateral Agent, any Bank Investor or potential Bank
Investor, any related commercial paper issuer that finances a Class Conduit, any
related Liquidity Provider or any related Credit Support Provider in relation to
this Agreement.”

 

SECTION 13. Amendment to Section 11.8. Section 11.8 is hereby amended by adding
the following at the end thereof:

 

“Anything herein to the contrary notwithstanding, the Transferor, the Collection
Agent, Tech Data, each Class Investor, each Class Agent, the Administrative
Agent, each Indemnified Party and any successor or assign of any of the
foregoing (and each employee, representative or other agent of any of the
foregoing) may disclose to any and all Persons,



--------------------------------------------------------------------------------

without limitation of any kind, the “tax treatment” and “tax structure” (in each
case, within the meaning of Treasury Regulation Section 1.6011-4) of the
transactions contemplated herein and all materials of any kind (including
opinions or other tax analyses) that are or have been provided to any of the
foregoing relating to such tax treatment or tax structure, and it is hereby
confirmed that each of the foregoing have been so authorized since the
commencement of discussions regarding the transactions.”

 

SECTION 14. Amendment to Section 11.9. Section 11.9 is hereby deleted and
replaced with the following (solely for convenience changed language is
italicized):

 

“No Bankruptcy Petition Against any Class Conduit. Each party hereto hereby
covenants and agrees that, prior to the date which is one year and one day after
the payment in full of all outstanding Commercial Paper or other indebtedness of
any Class Conduit (or any related commercial paper issuer that finances the
Class Conduit), it will not institute against, or join any other Person in
instituting against, such Class Conduit (or such related issuer) any bankruptcy,
reorganization, arrangement, insolvency or liquidation proceedings or other
similar proceeding under the laws of the United States or any state of the
United States.”

 

SECTION 15. Amendment to Section 11.10. Section 11.10 is hereby deleted and
replaced with the following (solely for convenience changed language is
italicized):

 

“No Recourse Against Stockholders, Officers or Directors. Notwithstanding
anything to the contrary contained in this Agreement, the obligations of each
Class Conduit (or any related commercial paper issuer that finances the Class
Conduit) under this Agreement and all other Transaction Documents are solely the
corporate obligations of such Class Conduit (or such related issuer) and shall
be payable solely to the extent of funds received from the Transferor in
accordance herewith or from any party to any Transaction Document in accordance
with the terms thereof in excess of funds necessary to pay matured and maturing
Commercial Paper of the applicable Class Conduit (or its related issuer). No
recourse under any obligation, covenant or agreement of any Class Conduit (or
its related issuer) contained in this Agreement shall be had against such Class
Conduit’s (or such related issuer’s) Corporate Services Provider (or any
Affiliate thereof), or any stockholder, employee, officer, director or
incorporator of any Class



--------------------------------------------------------------------------------

Conduit (or its related issuer) or beneficial owner of any of them, as such, by
the enforcement of any assessment or by any legal or equitable proceeding, by
virtue of any statute or otherwise; it being expressly agreed and understood
that this Agreement is solely a corporate obligation of each Class Conduit (or
its related issuer), and that no personal liability whatsoever shall attach to
or be incurred by the Corporate Services Provider (or any Affiliate thereof), or
the stockholder, employee, officer, director or incorporator of any Class
Conduit (or its related issuer) or beneficial owner of any of them, as such, or
any of them, under or by reason of any of the obligations, covenants or
agreements of any Class Conduit (or its related issuer) contained in this
Agreement, or implied therefrom, and that any and all personal liability for
breaches by any Class Conduit (or its related issuer) of any of such
obligations, covenants or agreements, either at common law or at equity, or by
statute or constitution, of the Corporate Services Provider (or any Affiliate
thereof) and every such stockholder, employee, officer, director or incorporator
of a Class Conduit (or its related issuer) or beneficial owner of any of them is
hereby expressly waived as a condition of and consideration for the execution of
this Agreement; provided, however, that a Class Conduit (or its related issuer)
shall be considered to be an Affiliate of the Corporate Services Provider; and
provided, further, that this Section 11.2 shall not relieve any such
stockholder, employee, officer, director or incorporator of any Class Conduit
(or its related issuer) or beneficial owner of any of them of any liability it
might otherwise have for its own intentional misrepresentation or willful
misconduct.”

 

SECTION 16. Amendment to Section 11.12. Section 11.12 is hereby deleted and
replaced with the following (solely for convenience changed language is
italicized):

 

“Optional Reconveyance of All Receivables. The Transferor shall have the option
at any time to require the Administrative Agent, on behalf of the Class
Investors, as applicable, to reconvey all of its interest in the Receivables to
the Transferor subject to the following terms and conditions: (a) the Transferor
shall give the Administrative Agent and each Class Agent not less than 10
Business Days notice of the Transferor’s exercise of this option and (b)
simultaneously with the reconveyance by the Administrative Agent to the
Transferor of the Administrative Agent’s interest in the Receivables, the
Transferor shall pay to the Administrative Agent, for the benefit of the
applicable Class Investors, an amount equal to the Aggregate Net Investment plus
all discount accrued and to accrue on the Class Conduit’s (or, if a related
commercial paper issuer finances the Class



--------------------------------------------------------------------------------

Conduit, the related issuer’s,) Related Commercial Paper to maturity, together
with any other costs associated with the receipt by each Class Conduit (or its
related issuer) of its Net Investment on a day other than the last day of an
applicable Tranche Period along with any other amounts owing hereunder to the
Class Investors by the Transferor.”

 

SECTION 17. Amendment to Annex 1 . Annex 1 is hereby deleted and replaced with
the following (solely for convenience changed language is italicized):

 

““CP Rate” shall mean for any CP Tranche Period, the per annum rate equivalent
to the “weighted average cost” (as defined below) related to the issuance of
Commercial Paper that is allocated, in whole or in part, to fund the SUSI
Issuer’s Net Investment (and which may also be allocated in part to the funding
of other assets of the SUSI Issuer); provided, however, that if any component of
such rate described above is a discount rate in calculating the CP Rate for the
SUSI Issuer’s Net Investment for such CP Tranche Period, the rate used to
calculate such component of such rate shall be a rate resulting from converting
such discount rate to an interest bearing equivalent rate per annum. As used in
this definition, the “weighted average cost” shall consist of (A) the actual
interest rate (or discount) paid to purchasers of Commercial Paper issued by the
SUSI Issuer or any related commercial paper issuer that finances the SUSI Issuer
(other than the commissions of placement agents and dealers), (B) certain
documentation and transaction costs associated with the issuance of such
Commercial Paper, (C) any incremental carrying costs incurred with respect to
Commercial Paper maturing on dates other than those on which corresponding funds
are received by the related Class Agent on behalf of the SUSI Issuer (or its
related commercial paper issuer), and (D) other borrowing by the SUSI Issuer (or
its related commercial paper issuer) (other than under any program support
agreement), including to fund small or odd dollar amounts that are not easily
accommodated in the commercial paper market.”

 

SECTION 18. Amendment to Annex 4. Annex 4 is hereby deleted in its entirety.

 

SECTION 19. Amendment to Annex 5. Annex 5 is hereby renamed as Annex 4.

 

SECTION 20. Amendment to Exhibit N. Exhibit N is hereby deleted.



--------------------------------------------------------------------------------

SECTION 21. As of the date hereof, Credit Lyonnais and Atlantic have no further
obligations under the Agreement. In addition, Lloyds TSB Bank plc shall no
longer be a party to the Agreement and shall have no further obligations
thereunder as either an RCC Bank Investor or an Atlantic Bank Investor.
Notwithstanding the terms of this Amendment, the parties’ obligations under
Section 8.1, Section 11.9 and Section 11.10 shall continue and shall survive
this Amendment.

 

SECTION 22. RCC Assignment. All parties hereto agree and acknowledge that RCC
has assigned all of its rights and interests in the Agreement to SUSI Issuer and
therefore all references in the Agreement to RCC shall be deemed to refer to
SUSI Issuer.

 

SECTION 23. Affirmations. All parties hereto agree and acknowledge that with
respect to each Bank Investor party hereto, each Bank Investor has a Commitment
and such Commitment of such Bank Investor shall be the dollar amount set forth
opposite such Bank Investor’s signature on the signature page hereto, which may
be different from the Original Agreement.

 

SECTION 24. Conditions Precedent. This Amendment shall not become effective
until the Administrative Agent shall have received the following:

 

(b) A copy of the Resolutions of the Board of Directors of the Transferor and
Tech Data certified by its Secretary approving this Amendment and the other
documents to be delivered by the Transferor and Tech Data hereunder;

 

(b) A Certificate of the Secretary of the Transferor and Tech Data certifying
(i) the names and signatures of the officers authorized on its behalf to execute
this Amendment and any other documents to be delivered by it hereunder (on which
Certificates the Class Conduits, the Class Agents, the Administrative Agent and
the Bank Investors may conclusively rely until such time as the Administrative
Agent shall receive from the Transferor and Tech Data a revised Certificate
meeting the requirements of this clause (b)(i)) and (ii) a copy of the
Transferor’s and Tech Data’s By-Laws;

 

SECTION 25. Representations and Warranties. The Transferor hereby makes to the
Class Investors, the Class Agents and the Administrative Agent, on and as of the
date hereof, all of the representations and warranties set forth in Section 3.1
of the Original Agreement. In addition, the Collection Agent and the Guarantor
hereby make to the Class Investors, the Class Agents and the Administrative
Agent, on the date hereof, all the representations and warranties set forth in
Section 3.3 of the Original Agreement.



--------------------------------------------------------------------------------

SECTION 26. Successors and Assigns. This Amendment shall bind, and the benefits
hereof shall inure to the parties hereof and their respective successors and
permitted assigns;

 

SECTION 27. Governing Law. THIS AMENDMENT SHALL BE GOVERNED BY AND CONSTRUED IN
ACCORDANCE WITH THE LAWS OF THE STATE OF NEW YORK. THE TRANSFEROR HEREBY SUBMITS
TO THE NONEXCLUSIVE JURISDICTION OF THE UNITED STATES DISTRICT COURT FOR THE
SOUTHERN DISTRICT OF NEW YORK AND OF ANY NEW YORK STATE COURT SITTING IN THE
CITY OF NEW YORK FOR PURPOSES OF ALL LEGAL PROCEEDINGS ARISING OUT OF OR
RELATING TO THIS AMENDMENT OR THE TRANSACTIONS CONTEMPLATED HEREBY.

 

SECTION 28. Severability; Counterparts. This Amendment may be executed in any
number of counterparts and by different parties hereto in separate counterparts,
each of which when so executed shall be deemed to be an original and all of
which when taken together shall constitute one and the same instrument. Any
provisions of this Amendment which are prohibited or unenforceable in any
jurisdiction shall, as to such jurisdiction, be ineffective to the extent of
such prohibition or unenforceability without invalidating the remaining
provisions hereof, and any such prohibition or unenforceability in any
jurisdiction shall not invalidate or render unenforceable such provision in any
other jurisdiction.

 

SECTION 29. Captions. The captions in this Amendment are for convenience of
reference only and shall not define or limit any of the terms or provisions
hereof.

 

SECTION 30. Ratification. Except as expressly affected by the provisions hereof,
the Original Agreement as amended by this Amendment shall remain in full force
and effect in accordance with its terms and ratified and confirmed by the
parties hereto. On and after the date hereof, each reference in the Original
Agreement to “this Agreement”, “hereunder”, “herein” or words of like import
shall mean and be a reference to the Original Agreement as amended by this
Amendment.



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have executed and delivered this
Amendment as of the date first written above.

 

TECH DATA FINANCE SPV, INC.,

as Transferor

By:

 

/s/ Charles V. Dannewitz

--------------------------------------------------------------------------------

   

Name: Charles V. Dannewitz

   

Title: Sr. Vice President of Tax and Treasurer

TECH DATA CORPORATION,

as Collection Agent

By:

 

/s/ Charles V. Dannewitz

--------------------------------------------------------------------------------

   

Name: Charles V. Dannewitz

   

Title: Sr. Vice President of Tax and Treasurer



--------------------------------------------------------------------------------

YC SUSI TRUST

By:

 

/s/ Jeffrey Fricano

--------------------------------------------------------------------------------

   

Name: Jeffrey Fricano

   

Title: Vice President

LA FAYETTE ASSET SECURITIZATION LLC

By:

 

CREDIT LYONNAIS NEW YORK BRANCH,

   

as attorney-in-fact

By:

 

/s/ Joan Flanigan-Clarke

--------------------------------------------------------------------------------

   

Name: Joan Flanigan-Clarke

   

Title: Vice President

LIBERTY STREET FUNDING CORP.

By:

 

/s/ Andrew L. Stidd

--------------------------------------------------------------------------------

   

Name: Andrew L. Stidd

   

Title: President

AMSTERDAM FUNDING CORPORATION

By:

 

/s/ Andrew L. Stidd

--------------------------------------------------------------------------------

   

Name: Andrew L. Stidd

   

Title: President

FALCON ASSET SECURITIZATION CORPO-

RATION

By:

 

/s/ Maureen E. Marcon

--------------------------------------------------------------------------------

   

Name: Maureen E. Marcon

   

Title: Authorized Signer



--------------------------------------------------------------------------------

Commitment

     

BANK OF AMERICA, NATIONAL

$117,300,000

     

ASSOCIATION, as Administrative Agent,

RCC Agent and as an RCC Bank Investor

       

By:

 

/s/ Jeffrey Fricano

--------------------------------------------------------------------------------

           

Name: Jeffrey Fricano

           

Title: Vice President



--------------------------------------------------------------------------------

Commitment

 

$0

     

CREDIT LYONNAIS NEW YORK BRANCH, as Atlantic Agent and as an Atlantic Bank
Investor

       

By:

 

/s/ Joan Flanigan-Clarke

--------------------------------------------------------------------------------

           

Name: Joan Flanigan-Clarke

           

Title: Vice President



--------------------------------------------------------------------------------

Commitment

 

$96,900,000

     

THE BANK OF NOVA SCOTIA, as Liberty Agent and as a Liberty Bank Investor

       

By:

 

/s/ Norman Last

--------------------------------------------------------------------------------

           

Name: Norman Last

           

Title: Managing Director



--------------------------------------------------------------------------------

Commitment

     

ABN AMRO BANK N.V., as AFC Agent

$96,900,000

     

and as an AFC Bank Investor

       

By:

 

/s/ Bernard Koh

--------------------------------------------------------------------------------

           

Name: Bernard Koh

           

Title: Senior Vice President

       

By:

 

/s/ Kevin G. Pilz

--------------------------------------------------------------------------------

           

Name: Kevin G. Pilz

           

Title: Vice President



--------------------------------------------------------------------------------

Commitment

$96,900,000

     

BANK ONE, NA (having its main office in Chicago Illinois), as Falcon Agent and
as a Falcon Bank Investor

                 

By:

 

/s/ Maureen E. Marcon

--------------------------------------------------------------------------------

           

Name: Maureen E. Marcon

           

Title: Director, Banc One Capital Markets, Inc.



--------------------------------------------------------------------------------

Commitment

$0

     

LLOYDS TSB BANK PLC, as an Atlantic Bank Investor and an RCC Bank Investor

                     

By:

 

/s/ Michelle White

--------------------------------------------------------------------------------

           

Name: Michelle White

           

Title: Assistant Vice President,

          Structured Finance, W 154

       

By:

 

/s/ Ian Dimmock

--------------------------------------------------------------------------------

           

Name: Ian Dimmock

           

Title: Vice President,

          Structured Finance, D080